DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of application No. PCT/CN2021/109599, filed on Jul. 30, 2021.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 202010985238.X filed 9/18/2020.
Claims 1-31 are pending. 


Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN202010985238.X on 9/18/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010985238.X application as required by 37 CFR 1.55.




Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-25, drawn to a modified waterborne resin composite, classified in 
C08J 5/045.
II. Claims 26-31 drawn to a method of making a waterborne resin composite, classified in C08J 5/121.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case a composite can be made by another and materially different process, such as coating the blended material. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lucas Stelling on 9/13/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-31 are withdrawn from further consideration by the examiner, 
37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-17, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xingyuan et al (CN 109206643, cited in IDS filed 8/2/2022) in view of Reineking et al. (US 2013/0239340).
An English language machine translation of CN 109206643 is provided with this office action. 
	Regarding claim 1: Xingyuan is directed to a modified waterborne resin composite, wherein the modified waterborne resin composite material is prepared by a modified collagen fiber and a waterborne resin wherein the waterborne resin comprises a waterborne polyurethane (abstract Xingyuan). The collagen fibers are modified with a vegetable tanning process (see claim 2 of Xingyuan), although a method of preparing the modified collagen fiber is not specifically mentioned. 
	Reineking is directed to a process comprising adding a vegetable tannin with a collagen fiber ([0156] Reineking) at a pH of 6-10 to allow a reaction (abstract Reineking) followed by washing and drying ([0143], [0164] Reineking). To be clear, while tanning agent (A) is disclosed, the additional tanning agent of a vegetable tanning agent (F1) is also added with tanning agent (A), wherein selection of the tanning agent (A) and tanning agent (F1) is within the scope of the present claims. See [0144]-[0146] Reineking. 
One skilled in the art would have been motivated to have selected the tanning process of Reineking as the tanning process of choice in Xingyuan since it is a non-metal tanning of outstanding quality ([0007] Reineking) that does not require environmentally unfriendly chrome based tanning agents ([0002] Reineking). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the tanning process of Reineking as the tanning process of choice in Xingyuan.
	Regarding claim 2: The plant tannin F1 and collagen fiber are mixed in the liquid environment with a pH of 6.5-8.5 to allow the reaction ([0135] Reineking). 
	Regarding claim 4: Suitable tannins include quebracho ([0156] Reineking). 
	Regarding claims 6-8: The concentration of the tanning agents relative to the substrate is 0.5-20 wt%, preferably 1-10% by weight ([0162] Reineking) (equivalent to a mass ratio of about 1:(1-10)). 
	Regarding claim 9: The method of Reineking comprises adding a vegetable tannin with a collagen fiber ([0156] Reineking) at a pH of 6-10 to allow a reaction (abstract Reineking) followed by washing and drying ([0143], [0164] Reineking). The pH is adjusted with an alkali to allow the reaction ([0161] Reineking). 
	Regarding claim 10: The aqueous solution of the plant tannin is added to the aqueous dispersion of the collagen fiber for mixing ([0128] Reineking).
	Regarding claims 11-12: The tanning process is carried out within about 5-24 hours ([0142] Reineking).
	Regarding claims 13-15: Reineking mentions the leather is dried for shipment ([0166]) although doesn’t specifically recite a temperature and time. However, claims 13-15 are drafted as a product by process. It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Hence, while the specific parameters of the drying step in Reineking are unknown, the patentability is not dependent on these parameters. Hence, claims 13-15 are met by Reineking. 
	Regarding claim 16: The leather is supplied by scrap in the form of leather leftover pieces (see (1) Xingyuan) (equivalent to leather shavings). 
	Regarding claim 17: The waste leather of Xingyuan can be processed by chrome metal tanning. Selection of a chrome metal tanned scrap as well as a vegetable tannin collagen fiber is within the scope of Xingyuan. 
	Regarding claim 19: The collagen fibers are ground into a powder (1) and dried (3) Xingyuan.
	Regarding claim 20: The process comprises heat drying (see (4) Xingyuan).
	Regarding claim 21: Reineking mentions drying, although doesn’t specifically mention ethanol dewatering, lyphilization, or vacuum drying. However, claim 21 is drafted as a product by process. It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Hence, while the specific process of the drying step in Reineking are unknown, the patentability is not dependent on the specific method of drying. Hence, claim 21 is met by Reineking. 
	Regarding claims 22-23: A waterborne polyurethane resin is disclosed by Xingyuan.
	Regarding claims 24-26: The concentration of the tanning agents relative to the fleshed substrate is 0.5-20 wt%, preferably 1-10% by weight ([0162] Reineking) (equivalent to a mass ratio of about 1:(1-10)).
	 

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xingyuan in view of Reineking as applied to claim 4 above, and further in view of Jinwei et al. (CN 109880945).
An English language machine translation of CN 109880945 is provided with this office action. 
	Regarding claim 3: Xingyuan in view of Reineking doesn’t mention a condensed tannin or mixed tannin. 
Jinwei is directed to a vegetable tannin with a collagen fiber for the purpose of vegetable tanned leather. Jinwei teaches that Larch gum belongs to the condensed tannins. One skilled in the art would have been motivated to have a condensed tannin in Xingyuan since the condensed tannin of Larch gum is used for fullness and pleasant pine scent (see Background Jinwei). Further, a mixture including the condensed tannin of Larch gum results in color comparable to conventional tannin extracts, does not spear on skin, does not need additional equipment, and competitiveness is improved. Therefore, it would have been obvious to have selected the tannins of Jinwei including the condensed tannin of Larch gum as the vegetable tannin of choice in Xingyuan. 
Regarding claim 5: Xingyuan in view of Reineking doesn’t mention bayberry tanning.
Jinwei is directed to a vegetable tannin with a collagen fiber, wherein the vegetable tannin includes bayberry tannin wherein tanned leather made from bayberry is yellow-brown. One skilled in the art would have been motivated to have selected bayberry as the vegetable tannin of choice in Xingyuan since a mixture including the bayberry tannin results in color comparable to conventional tannin extracts, does not spear on skin, does not need additional equipment, and competitiveness is improved. Therefore, it would have been obvious to have selected the bayberry tannin of Jinwei as the vegetable tannin of choice in Xingyuan. 

	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xingyuan in view of Reineking as applied to claim 16 above, and further in view of Diez Perez et al. (WO 2016/182418). 
An English language machine translation of WO 2016/182418 is provided with this office action. 
	Regarding claim 18: Blue leather in particular is not mentioned by Xingyuan in view of Reineking.
	Ramon is directed to a method of making blue leather shavings. One skilled in the art would have been motivated to have selected the blue leather waste of Ramon as the leather waste of choice in Xingyuan since it is specifically made for tanning and retaining leather and can provide a filling of 75% (see Title and Abstract Ramon). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the blue leather waste of Ramon as the leather waste of choice in Xingyuan.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764